NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 23, 2020
                                 Decided July 23, 2020

                                         Before

                            KENNETH F. RIPPLE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

No. 19-3016

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Central District of Illinois.

      v.                                          No. 18-40059

JERRY A. GREEN,                                   James E. Shadid,
     Defendant-Appellant.                         Judge.


                                       ORDER

       Jerry Green pleaded guilty to possessing unregistered destructive devices
(pipe bombs), 26 U.S.C. §§ 5841, 5845(a)(8), (f), 5861(d); possessing a firearm both in
furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A), and after having
been convicted of a felony, id. § 922(g)(1); and three counts of distributing
methamphetamine, 21 U.S.C. § 841(a)(1). In the plea agreement, he waived “all rights to
appeal … his conviction and sentence,” reserving only the right to bring a claim of
ineffective assistance of counsel. The district court sentenced him to an aggregate term
of 340 months in prison followed by five years’ supervised release.
No. 19-3016                                                                            Page 2

      Green filed a notice of appeal, but his attorney asserts that the appeal is frivolous
and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Green did not
respond to counsel’s submission, see CIR. R. 51(b), which explains the nature of the case
and addresses the issues that an appeal of this kind might be expected to involve.
Because counsel’s analysis appears thorough, we limit our review to the subjects he
discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

        Counsel states that he asked Green whether he wishes to challenge his guilty
plea, but Green has not responded. See United States v. Konczak, 683 F.3d 348, 349 (7th
Cir. 2012); United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). Even so, counsel
represents that there are no valid grounds for contesting the voluntariness of Green’s
guilty plea, and our own review of the record assures us that none exists. See United
States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013). At the change-of-plea hearing, the district
court substantially complied with Rule 11 in conducting the plea colloquy, during
which it confirmed that Green understood the terms of the appeal waiver and ensured
that he was pleading guilty of his own free will. See FED. R. CRIM. P. 11. Because we
agree with counsel that Green cannot raise any non-frivolous challenges to the validity
of his guilty plea, the broad appeal waiver in his plea agreement is enforceable. See
United States v. Gonzalez, 765 F.3d 732, 741 (7th Cir. 2014); Zitt, 714 F.3d at 515.

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.